Citation Nr: 0925562	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-30 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to October 1978 
and from April 1979 to June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In October 2008, the Veteran 
testified at a Central Office hearing in Washington, D.C., 
before the undersigned Acting Veterans Law Judge.  

In February 2009, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.


FINDING OF FACT

Hearing loss is not shown for VA compensation purposes.


CONCLUSION OF LAW

The Veteran does not experience hearing loss as defined by VA 
regulation; the requirements for service connection for 
hearing loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in July 2006, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disability to active service and noted 
other types of evidence the Veteran could submit in support 
of his claim.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for hearing 
loss.  Thus, any failure to notify and/or develop this claim 
under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2009, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
July 2006 letter was issued to the appellant and his service 
representative prior to the November 2006 rating decision 
which denied the benefits sought on appeal; this, this notice 
was timely.  Because the appellant's claim is being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
also has been provided with VA examinations which address the 
contended causal relationship between the claimed disability 
and active service.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.  

The Veteran contends that his current hearing loss is related 
to active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including sensorineural hearing loss, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Further, the Court has indicated that the threshold 
for normal hearing is between 0 and 20 decibels, and that 
higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a Veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.  

The Veteran's service treatment records are negative for 
hearing loss as defined by VA regulation.  At separation in 
May 1980, the Veteran reported ear problems and complained of 
numb and itchy ears as well as trouble hearing.  Audiometric 
testing shows pure tone thresholds in the right ear were 5, 
5, 15, 5, and 10 decibels, respectively, at 500, 1,000, 
2,000, 3,000, 4,000 and 6,000 Hertz.  The thresholds in the 
left ear at the same frequencies were 5, 5, 15, 5, 10, and 5 
decibels, respectively.  These hearing thresholds do not meet 
the criteria of disability under VA regulations.  

There essentially are no pertinent clinical records 
associated with the claims file until a March 2006 private 
evaluation report, which contains a diagnosis of 
sensorineural hearing loss.  The March 2006 report is 
comprised of uninterpreted graphic representations of 
audiometric data, however.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (holding that the Board may not interpret 
graphical representations of audiometric data).  Moreover, 
the March 2006 report does not conform to VA's requirements 
for evaluating hearing impairment because it lacks a 
controlled speech discrimination test (Maryland CNC).  The 
Veteran reported in March 2006 that he experienced a gradual 
onset of his hearing loss 20 years earlier and also had a 
history of military noise exposure.  He denied ringing, 
vertigo or ear infections, ear drainage or trauma at that 
time.  

In April 2009, the Veteran was referred for VA examination 
for the purpose of obtaining an opinion as to whether or not 
any current hearing loss could be related to service.  On 
audiological evaluation pure tone thresholds for the right 
ear were 10, 20, 25, 30, and 30, decibels at 500, 1000, 2000, 
3,000, and 4000 Hz, respectively, and for the left ear at the 
same frequencies were 15, 15, 25, 30 and 30 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 94 percent in the left ear.  The 
audiological results were summarized as bilateral hearing 
loss not disabling.  The examination report provides an 
opinion, consistent with the Veteran's medical history and 
uncontroverted by any other medical evidence of record.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for hearing 
loss.  The Board acknowledges initially that the Veteran was 
exposed to excessive noise in service as his DD Form 214 
indicates he served as a cannon crewman.  The fact that he 
was exposed to noise trauma in service does not establish a 
basis for the grant of service connection for hearing loss, 
however.  The evidence of record shows that a hearing 
disability was not present at any time during service, at the 
time of discharge, or within the first post-service year.  
Thus, service connection for hearing loss on a presumptive 
service connection basis is not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309.  The audiometric examinations of record also 
do not show hearing loss as defined by VA regulations.  The 
measurements of the Veteran's hearing acuity do not satisfy 
any of the three alternate bases for establishing hearing 
loss disability under 38 C.F.R. § 3.385.  The findings do not 
show a puretone threshold in any critical frequency was 40 
decibels or greater, that three or more frequencies were 26 
decibels or greater, or that the speech recognition score was 
less than 94 percent.  Therefore the Veteran does not have a 
hearing loss disability for which service connection is 
warranted.  

Additional evidence in support of the Veteran's service 
connection claims is his own lay assertions.  At his Central 
Office hearing in April 2009, the Veteran essentially 
reiterated previously submitted information regarding his 
symptoms and complaints made during VA examination and 
outpatient evaluations.  As a lay person, however, the 
Veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  The record does not show, 
nor does the Veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
Veteran's lay statements are entitled to no probative value.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  The Veteran's lay 
statements also are outweighed by the sole competent medical 
opinion in the record conclusively which found that there was 
no evidence of hearing loss as defined by VA regulation.    

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


